Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-30 remain in the instant application, all of which are ready for reconsideration.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given by Keith W. Saunders (Reg. No. 41462) on 3/4/22.
 IN THE CLAIMS
This amendment is intended to alter claim 15.  all remaining claims 1-14, 16-30 can be found as presented in the claims filed 2/18/22
15.	(Currently Amended) An apparatus, comprising:
a first memory configured to store access metadata pertaining to an address space, the access metadata maintained within entries of a dataset, each entry of the dataset covering a respective address range of a set of address ranges covered by the access metadata;
first logic coupled to the first memory, the first logic configured to update the access metadata in response to indications of commands associated with addresses within the set of address ranges covered by the access metadata; and
second logic configured to: 
maintain a data structure comprising a plurality of levels within a second memory to define the set of address ranges covered by the access metadata each level corresponding to entries having a respective range size of a plurality of range sizes, including a first level corresponding to entries having a first range size and a second level corresponding to entries having a second range size larger than the first range size, each entry of the dataset associated with a respective node of the data structure that defines the respective address range covered by the access metadata of the entry within the dataset, each node of the data structure that is associated with a respective entry of the dataset including a reference to the respective entry,
adjust an address range of the set of address ranges defined by the data structure based, at least in part, on one or more metrics associated with the access metadata, the one or more metrics indicative of prefetch performance within the set of address ranges covered by the access metadata, and
write one or more bits to the first memory to configure an entry of the dataset to cover the adjusted address range.


Allowable Subject Matter
Claims 1-30 are allowed.

Claims 1, 15, 28 are directed to one or more method, apparatus and system for adaptive address tracking and prefetching optimization while minimizing operational complexity typically associated with prefetching. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  Applicant makes persuasive arguments in the remarks filed 2/18/22 on pages 18-21 regarding why the claims are patentable over the cited art.  
	The most relevant prior art found is understood to include: Benzion (US PGPUB
#20120278560), Freedman (US PGPUB # 20100306222) and Breternitz (US PGPUB # 20170212837).
Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Marwan  Ayash/ - Examiner - Art Unit 2133



/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133